10217314Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-15 are objected to because of the following informalities:  
	In claim 1, line 24, the word “emphasise” should be written --emphasize-- with a “z” instead of an “s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 9 recites “A computer-readable storage medium storing one or more programs configured to be executed by …” Applicant is required to amend the claim to include the term "non-transitory" making the claim “a non-transitory computer-readable storage medium storing one or more programs configured to be executed by …” in order to narrow the claim to cover only statutory embodiments.  Such an amendment would typically not raise the issue of new matter even when the specification is silent on the term "non-transitory”.  As a result, claim 9 is rejected.
Appropriate correction is required.

Allowable Subject Matter
5.	Claims 1-8 and 10-15 are allowed.

As per claims 1-8, a method, comprising: wherein each virtual card has an NxN matrix of randomly arranged unique symbols, wherein the symbols of each virtual card form a subset S of the symbols of the predefined set, wherein a number of elements in the subset S is smaller than a number of elements in the predefined set M; wherein the method further comprises, for each launch of the HRNG: identifying the symbol of the output of the HRNG; determining a virtual card score for each virtual card of the plurality of virtual cards based on the identified symbol; updating the graphical representation by: for each virtual card comprising the identified symbol, marking the identified symbol; re-arranging a layout of the plurality of virtual cards based on the determined virtual card score so to emphasise the virtual card having the highest determined virtual card score. 
As per claims 10-15, a system, comprising wherein each virtual card has an NxN matrix of randomly arranged unique symbols, wherein the symbols of each virtual card form a subset S of the symbols of the predefined set, wherein a number of elements in the subset S is smaller than a number of elements in the predefined set M; wherein the control circuitry is further configured to, for each launch of the HRNG: identify the symbol of the output of the HRNG; determine a virtual card score for each virtual card of the plurality of virtual cards based on the identified symbol; update the graphical representation by: for each virtual card comprising the identified symbol, marking the identified symbol; re-arranging a layout of the plurality of virtual cards based on the determined virtual card score so to emphasise the virtual card having the highest determined virtual card score. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715